Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 15, 20, and 22 have been amended and currently claims 1, 3, 5-6, and  8-24 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 10, 15-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood, GB2109716  in view of Beeding, US4723766.
Regarding claims 1 and 20,  Wood discloses a suction surface (a suction surface of element 14, Fig1), wherein the suction surface has a plurality of suction nozzles (suction cells 22 in combination with portion 34 have been interpreted as suction nozzles, Fig 2) and wherein the suction nozzles can be subjected to a negative pressure relative to the ambient pressure by means of a device providing negative pressure for providing a holding force for one or more substrates (vacuum source such as element 35, Fig 3), the device providing negative pressure including a distribution facility for distributing a suction stream to the suction nozzles(vacuum space 30 in combination with valve 40 and line 36, Fig 2)
However, Wood fails to explicitly disclose the distribution facility having switching valves for controlling different suction areas and characterized in that, the device providing negative pressure provides a negative pressure such that the ratio of the cumulated drop in pressure of all supply lines of the suction nozzles to the device providing negative pressure is greater than 25% .
Beeding teaches plurality of valves 216 connected to respect nozzles 122 which can selectively be controlled by the processor 202. (Fig 6 which would be capable of controlling suction areas as well)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distribution facility disclosed by Wood to have further incorporated switching valves for controlling different suction areas as taught by Beeding in  order to firmly support a workpiece or release a workpiece . (8:45-68 and 9:1-5)
Furthermore,  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the device providing negative pressure provides a negative pressure such that the ratio of the cumulated drop in pressure of all supply lines of the suction nozzles to the device providing negative pressure is greater than 25%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 3 and 22, Wood in view of Beeding discloses  each and every limitation set forth  in claims 23 and 20.  However, Wood in view of Beeding does not disclose the ratio of the cross sectional area of a suction openings and the cross section area of the suction nozzles being between 1 and 400.
It would have been an obvious matter of design choice to have incorporated the ratio of the cross sectional area of the suction openings and the cross section area of the suction nozzles being between 1 and 400, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art in order to increase the surface are being hold by the suction force.
Regarding claim 5,  Wood in view Beeding discloses  each and every limitation set forth  in claim 1.  Wood in view of Beeding discloses several suction areas of the suction plate being separately controllable by means of the distribution facility. ( wherein the device disclosed by Wood in view of Beeding is capable of selectively control the openings by activating or deactivating desired nozzles)
Regarding claim 6, Wood in view of Beeding discloses each and every limitation set forth in claim 1. Furthermore, Beeding teaches the distribution facility having one or more supply lines for supplying the suction nozzles of the suction surface or of one or more suction areas (supply lines connected between vacuum source and each suction nozzle 122, Fig 6) 
However, Wood in view of Beeding does not explicitly disclose wherein for the suction surface or for each suction area the ratio of the cumulated cross sectional area of the respective supply lines and the cumulated cross sectional area of the suction nozzles in the suction surface or in the suction area is at least 0.3 .
It would have been an obvious matter of design choice to have incorporated the suction surface or for each suction area the ratio of the cumulated cross sectional area of the respective supply lines and the cumulated cross sectional area of the suction nozzles in the suction surface or in the suction area is at least 0.3, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art so that proper amount of suction force is exerted onto the workpiece.
Regarding claim 10, Wood in view of Beeding discloses each and every limitation set forth in claim 1. Furthermore, Beeding teaches at least one of a facility measuring negative pressure or a flow measuring facility for measuring the flow through the supply lines arranged for measuring and regulating a negative pressure of the suction stream. (by means of Gauge 308, Fig 7a)
Regarding claim 15-17, Wood in view of Beeding discloses each and every limitation set forth in claim 1. However, Wood in view of Beeding does not disclose at least one of the suction nozzles and the suction openings are arranged in a according to a regular pattern and adjacent rows of  at least one of suction nozzles or suction openings are arranged in an offset manner from one another or in the edge area of the suction surface, the suction nozzles or the suction openings have a different arrangement density.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated at least one of the suction nozzles and the suction openings are arranged in a 
Regarding claim 18, Wood in view of Beeding discloses each and every limitation set forth in claim 5. Furthermore, Wood discloses various suction areas have various arranged or configured suction nozzles or suction openings.  (Figs 1 and 12)
Regarding claim 19, Wood in view of Beeding discloses each and every limitation set forth in claim 5. Furthermore, Wood discloses the different suction areas being configured to hold differently rigid or differently thick substrates.  (each suction area is capable of holding a different rigid material depending on the material and thickness even though that is not the intended use by the Wood)
Regarding claim 23, Wood in view of Beeding discloses  each and every limitation set forth  in claims 1.  Furthermore, Wood discloses at least one of the suction nozzles has a suction opening such that a cross sectional area of the suction opening is larger than the cross sectional area of the suction nozzle. ( nozzle has been interpreted as combination of elements 34 and 22 wherein 22 has further been interpreted as a suction opening, Fig 2)
Regarding claim 24, .
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood, GB2109716 in view of Beeding, US4723766 and further in view of Cachon, US3729206.
Regarding claim 8,   Wood in view of Beeding discloses each and every limitation set forth  in claim 1. However, Wood in view of Beeding does not disclose the device providing negative pressure having a suction pulse facility arranged fluidically between a suction facility and the distribution facility for providing a first suction pulse.  
Cachon teaches a fluid logic circuit which causes short vacuum pulses. (Figs 1-3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Wood in view of Beeding to have incorporated a suction pulse facility arranged fluidically between the suction facility and the distribution facility for providing a first suction pulse as taught by Cachon in order to provide a detection system for locating the workpiece.
Regarding claim 9, Wood in view of Beeding and further in view of Cachon discloses each and every limitation set forth in claim 8. Furthermore, Cachon teaches the suction pulse facility having a negative pressure chamber.  (chambers 42 and 41, Fig 3)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood, GB2109716  in view of Beeding, US4723766 and further in view of Kawahara, US10067427.
Regarding claim 11, Wood in view of Beeding discloses each and every limitation set forth in claim 10. However, Wood in view of Beeding fails to disclose a negative pressure of different suction areas measurable and regulated by at least one of means of the facility measuring negative pressure and means of the flow measuring facility.  
Kawahara teaches a plurality of sensors p1-p3 for each region of a vacuum suction device (Fig 3 )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the  flow measuring facility disclosed by Wood in view of Beeding to have further incorporated a negative pressure of different suction areas measurable and . 
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood, GB2109716  in view of Beeding, US4723766 and further in view of Marsumura, US20080239326.
Regarding claims 12, Wood in view of Beeding discloses each and every limitation set forth in claim 1. However , Wood in view Beeding does not disclose a detection facility being arranged for detecting empty areas of the suction plate which are substrate free. 
Matsumura teaches a workpiece holding apparatus 9 wherein a camera 20 is incorporated for detecting empty areas of the suction plate which are substrate free. (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Wood in view of Beeding to have further incorporated a detection facility as taught by Matsumura in order to properly positioning and alignment workpiece.
Regarding claim 13, Wood in view of Beeding discloses each and every limitation set forth in claim 12. Furthermore, Matsumura teaches  the detection facility comprising at least one of a group including optical and acoustic detection means.  (4:6-15)
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood, GB2109716  in view of Beeding, US4723766 and further in view of Lewecke, US4693458.
Regarding claims 12 and 14,  Wood in view of Beeding discloses each and every limitation set forth in claim 1. However, Wood in view of Beeding does not disclose a detection facility being connected to the distribution facility in such a way that , upon detection of empty areas, these can be switched off by means of the distribution facility. 
Lewecke teaches a work holding vacuum device 2 which incorporates sensors 9-13 which upon sensing the presence of the workpiece switch the suction devices on or off. (6:64-68 and 7:1-5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Wood in view of Beeding to have further incorporated detection facilities as taught by Lewecke in order to avoid damages to the suction ports and conserve energy. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over M Wood, GB2109716  in view of Beeding, US4723766 and further in view of  Zwiers, US9769932.
Regarding claim 21, Wood discloses a suction surface (a suction surface of element 14, Fig1), wherein the suction surface has a plurality of suction nozzles (suction cells 22 have been interpreted as suction nozzles, Fig 2) and wherein the suction nozzles can be subjected to a negative pressure relative to the ambient pressure by means of a device providing negative pressure for providing a holding force for one or more substrates (vacuum source such as element 35, Fig 3),  characterized in that, the device providing negative pressure provides a negative pressure such that the ratio of the cumulated drop in pressure of all suction nozzles and supply lines of the suction nozzles to the device providing negative pressure is greater than 0.25%  (the device providing negative pressure is capable of providing a negative pressure such that the ratio of the cumulated drop in pressure of all suction nozzles and supply lines of the suction nozzles to the device providing negative pressure is greater than 0.25%  due to size relationship of nozzles and distance of each nozzle opening, Fig 1) the device providing negative pressure including a distribution facility for distributing a suction stream to the suction nozzles(vacuum space 30 in combination with valve 40 and line 36, Fig 2)
However, Wood fails to explicitly disclose the distribution facility having switching valves for controlling different suction areas and characterized in that, the device providing negative pressure provides a negative pressure such that the ratio of the cumulated drop in pressure of all supply lines of the suction nozzles to the device providing negative pressure is greater than 25% .
Beeding teaches plurality of valves 216 connected to respect nozzles 122 which can selectively be controlled by the processor 202. (Fig 6 which would be capable of controlling suction areas as well)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distribution facility disclosed by Wood to have further incorporated switching valves for controlling different suction areas as taught by Beeding in  order to firmly support a workpiece or release a workpiece . (8:45-68 and 9:1-5)
However, Wood in view of Beeding does not disclose an ink jet printing device with the holding device. 
Zwiers teaches an ink jet apparatus wherein the workpiece is held by a substrate holder that holds the workpiece by suction force. (Fig 3 wherien the holder mechanism in one embodiment uses suction force 68:1-4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the holding device disclosed by Wood in view of Beeding to have been incorporated in an inkjet printing process as taught by Zwiers since an ink jet process for production of an PCB would result in a higher accuracy of circuit design while being held by a suction holding device. 
Furthermore,  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the device providing negative pressure provides a negative pressure such that the ratio of the cumulated drop in pressure of all supply lines of the suction nozzles to the device providing negative pressure is greater than 25%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that Wood does not disclose the recitation “the device providing negative pressure provides a negative pressure such that the ratio of the cumulated drop in pressure of all supply lines of the suction nozzles to the device providing negative pressure is greater than 25% “ which examiner agrees that Wood fails to disclose the ratio range disclosed by applicant  . However, It appears that the pressure drop of the suction nozzles or the supply lines would have been an obvious modification in conduit sizes, lengths, or pressure change which one of ordinary skill in the art would have found obvious operational variations in order to reach predictable results as to a desired vacuum suction force. Furthermore, such modification has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Furthermore, applicant argues that  Beeding would fail as a combination with Wood , which examiner respectfully disagrees. In this case, Beeding teaches valves 216 being able to perform multiple functions ranging from stopping flow, purging, etc, which is an improvement of the Wood’s suction device by increasing the amount of control for a suction operation. It would have been obvious improvement which one of ordinary skill in the art would have recognized as possible combination that would be able  to firmly support a workpiece or release a workpiece . (8:45-68 and 9:1-5)
Therefore the current rejection holds and it would have been obvious to one of ordinary skill in the art to have combined Wood in view of Beeding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723